The opinion of the court was delivered by
Williams, Ch. J.
— This prosecution was commenced in December, 1837., and came to the county court, at their June term, 1838, previous to which, and more than three months after the commencement of the prosecution, the mother discharged the suit. No steps were taken on the part of the overseers of the poor of the town of Sandgate to control or manage the prosecution, until June, 1839. Three months after the arrest, and before the overseers of the poor of the town take the control and management of the prosecution, it is competent for the woman who prosecutes to compromise *366i and discharge the suit. This she has done, in this case, as appears from the receipt which was executed on the 28th of "May, 1838; and more than three months having elapsed after the arrest of the defendant, and the overseers of the poor not having then undertaken to control or manage the prosecution, she had a right so to do. The judgment of the county court must, therefore, be reversed, and the cause remanded for a new trial.